Citation Nr: 1456137	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO.  10-13 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a seizure disorder, to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1990 to January 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied the Veteran's claim for entitlement to service connection for a seizure disorder.  

A hearing was held on October 24, 2011, by means of video conferencing equipment with the appellant in Denver, Colorado, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case. A transcript of the hearing testimony is in the claims file.  

The Board subsequently remanded the case for further development in April 2013.  That development was completed, and the case was returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for remand:  To procure a supplemental VA medical opinion.

Pursuant to the Board's April 2013 remand instructions, the Veteran was provided a VA examination with regard the issue here on appeal.  In a June 2013 medical examination report, the medical examiner opined that the Veteran's seizure disorder is due to a known diagnostic entity, non-epileptic seizures, and is less likely than not related to military service, to include exposure to chemical agents and toxins during service in the Persian Gulf.  As rationale, the examiner stated that the Veteran's non-epileptic seizures are not related to any other neurological or medical diagnoses, and are not secondary to toxins, chemical agents or other exposures or events during military service.

It is well established that that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also 38 C.F.R. § 4.2.  In the present case, the June 2013 examiner essentially stated a tautology, that the Veteran's seizure disorder is less likely than not related to military service because it is not related to military service, as opposed to providing a well-supported rationale underlying such a conclusion.  Therefore, the Board finds that the VA medical opinion provided is inadequate for adjudicatory purposes, and a supplemental opinion should be provided on remand.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion"). 

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claims file to an appropriate medical professional, preferably a psychiatrist or neurologist, for a supplemental opinion regarding the Veteran's seizure disorder.  The examiner must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

If, after review of the file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

Thereafter, the examiner should state whether the Veteran's non-epileptic seizure disability is at least as likely as not (50 percent or greater probability) related to his military service, to include exposure to chemical agents and toxins during service in the Persian Gulf?

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must include in the examination report the rationale for any opinion expressed and a discussion of the facts and medical principles would be helpful to the Board.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

2.  Thereafter, conduct any additional development deemed necessary then readjudicate the claim for entitlement to service connection for a seizure disorder in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




